     Case 1:19-cv-00649-DAD-EPG Document 14 Filed 04/30/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10 BRYCE HOVANNISIAN and JENNIFER               Case No. 19-CV-00649-DAD-EPG
     HOVANNISIAN,
11                                              STIPULATION AND ORDER TO
                 Plaintiffs,                    CONTINUE TRIAL, PRETRIAL
12                                              CONFERENCE, AND ALL PRETRIAL
          vs.                                   DEADLINES
13
     UNITED NATIONAL INSURANCE
14 COMPANY, and Does 1 Through 50, inclusive,
15               Defendants.
16
17
     //
18
     //
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
     Case 1:19-cv-00649-DAD-EPG Document 14 Filed 04/30/20 Page 2 of 4

 1           TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2           By and through their respective counsel of record and in conformance with Local Rule
 3 143, Plaintiffs Bryce Hovannisian and Jennifer Hovannisian (“Plaintiffs”) and Defendant United
 4 National Insurance Company (“UNIC”), constituting all parties appearing in this action, hereby
 5 stipulate to continue Trial, the Pretrial Conference, and all Pretrial Deadlines due to the effects
 6 of the COVID-19 pandemic.
 7 I.        GOOD CAUSE EXISTS FOR THE REQUESTED CONTINUANCE
 8           As set forth in the Declaration of Paul A. Alarcon (“Alarcon Decl.”) filed concurrently
 9 herewith, good cause exists for the requested continuance. Specifically, the depositions of
10 UNIC’s representatives and corporate designees were set to go forward on March 19 and 20,
11 2020, in Philadelphia. Alarcon Decl., ¶ 2. The depositions of Plaintiffs were to go forward shortly
12 thereafter in Fresno, California. Id. at ¶ 3. However, shortly before these depositions were taken,
13 the parties agreed to take the depositions off calendar in order to avoid interstate travel in light of
14 the risks posed by the unexpected and evolving COVID-19 pandemic. Id. at ¶ 4. Shortly
15 thereafter, on March 19, 2020, Governor Newsom issued an order that directed “all individuals
16 living in the State of California to stay home or at their place of residence except as needed to
17 maintain continuity of operations of the federal critical infrastructure sectors . . . .” Id. at ¶ 5.
18 Additionally, Governor Wolf of Pennsylvania issued a similar order on April 1, 2020. See id. at ¶
19 6.
20           Consequently, in order to protect the health and wellbeing of the community generally and
21 the parties and their respective counsel specifically, neither the depositions of Plaintiffs nor
22 UNIC’s representatives have gone forward to date. See id. at ¶ 7. Further, as the “stay-at-home”
23 orders continue into May 2020, the parties do not anticipate that all material discovery will be
24 completed by the June 10, 2020, cutoff date because the above-referenced depositions require
25 cross-country travel for both preparation and attendance. Accordingly, the parties respectfully
26 request a 90-day continuance of all dates and deadlines to account for the delay caused by the
27 COVID-19 pandemic.
28 II.       THE PARTIES STIPULATE TO A 90-DAY CONTINUANCE OF TRIAL, THE


                                                      2
     Case 1:19-cv-00649-DAD-EPG Document 14 Filed 04/30/20 Page 3 of 4

 1         PRETRIAL CONFERENCE, AND ALL RELATED DATES
 2         Now, therefore, IT IS HEREBY STIPULATED by and between the parties to this action
 3 as follows:
 4         1.    That the Nonexpert Discovery Cutoff, currently set for June 10, 2020, be
 5               continued to September 10, 2020;
 6         2.    That Expert Disclosure, currently set for July 10, 2020, be continued to October
 7               13, 2020;
 8         3.    That Rebuttal Expert Disclosure, currently set for August 10, 2020, be continued
 9               to November 10, 2020;
10         4.    That the Expert Discovery Cutoff, currently set for September 9, 2020, be
11               continued to December 9, 2020;
12         5.    That the Dispositive Motion Filing Deadline, currently set for October 28, 2020,
13               be continued to January 28, 2021;
14         6.    That the Pretrial Conference, currently scheduled for February 22, 2021, be
15               continued to May 24, 2021; and
16         7.    That Trial, currently set for April 27, 2021, be continued to July 20, 2021.
17 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
19 DATED: April 28, 2020                          /s/ James H. Wilkins              .
                                                    Attorneys for Plaintiffs
20
21 DATED: April 28, 2020                            /s/ Paul A. Alarcon                 .
                                                   Attorneys for Defendant
22
23
24
25
26
27
28

                                                  3
     Case 1:19-cv-00649-DAD-EPG Document 14 Filed 04/30/20 Page 4 of 4

1
2                                                  ORDER

3          Pursuant to the parties’ stipulation, (ECF No. 13), and with good cause shown, the Court

4 hereby ORDERS that the Scheduling Order, (ECF No. 9), is hereby modified as follows:
           1. That the Nonexpert Discovery Cutoff, currently set for June 10, 2020, be continued to
5
                 September 10, 2020;
6
           2. That Expert Disclosure, currently set for July 10, 2020, be continued to October 13,
7
                 2020;
8
           3. That Rebuttal Expert Disclosure, currently set for August 10, 2020, be continued to
9
                 November 10, 2020;
10
           4. That the Expert Discovery Cutoff, currently set for September 9, 2020, be continued to
11
                 December 9, 2020;
12         5. That the Dispositive Motion Filing Deadline, currently set for October 28, 2020, be
13               continued to January 28, 2021;
14         6. That the Pretrial Conference, currently scheduled for February 22, 2021, be continued
15               to May 24, 2021 at 1:30 pm; and
16         7. That Trial, currently set for April 27, 2021, be continued to July 20, 2021 at 8:30 a.m.
17
     IT IS SO ORDERED.
18
19      Dated:     April 30, 2020                            /s/
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                    4
